DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 05/31/2022 has been entered. Claims 1-21 are currently pending. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rohan G. Sabapathypillai on 07/26/2022.
The application has been amended as follows: 
1. (Currently Amended) A dipole antenna, comprising: 
a reflector; 
a radiating element comprising first and second dipoles above a surface of the reflector, wherein the first and second dipoles respectively comprise arm segments and are arranged in a crossed dipole arrangement; and 
a feed element comprising first and second intersecting conductive transmission lines that are electrically isolated from one another and are capacitively coupled to the arm segments of the first and second dipoles, respectively, wherein the feed element laterally extends along surfaces of the arm segments that are opposite the surface of the reflector 

5. (Currently Amended) A dipole antenna, comprising: 
a reflector; 
a radiating element comprising first and second dipoles above a surface of the reflector, wherein the first and second dipoles respectively comprise arm segments and are arranged in a crossed dipole arrangement; and 
a feed element comprising first and second conductive transmission lines that are electrically isolated from one another and are capacitively coupled to the arm segments of the first and second dipoles, respectively, wherein the feed element laterally extends along surfaces of the arm segments that are opposite the surface of the reflector 
wherein the arm segments of the first dipole are capacitively coupled to the arm segments of the second dipole by respective coupling regions therebetween.

Allowable Subject Matter
Claims 1-21 are allowable.
The following is an examiner’s statement of reasons for allowance: 
In response to the arguments submitted 05/31/2022, and in view of the examiner amendments made above, upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.

Higgins (US 6028563), Mayer et al. (US 2016/0365641), Vollmer et al. (US 2018/0337462), Yona et al. (US 2015/0138032), Shooshtari et al. (US 2016/0285169), McDevitt et al. (US 9397404), and the other cited references are all cited as teaching some elements of the claimed invention including a reflector, a radiating element comprising first and second dipoles, and a feed element.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845